
	
		I
		112th CONGRESS
		1st Session
		H. R. 2730
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Bass of
			 California (for herself, Mr.
			 Marino, Mr. Payne, and
			 Ms. Jackson Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  better enable State child welfare agencies to prevent human trafficking of
		  children and serve the needs of children who are victims of human trafficking,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Child Welfare Response to Human
			 Trafficking Act of 2011.
		2.Improving local
			 efforts to combat trafficking and sexual exploitation
			(a)Employee
			 training guidelines and resourcesThe Secretary of Health and Human Services
			 shall develop and publish guidelines (including a list of recommended experts
			 in the field) for use by State child welfare agencies in training appropriate
			 child welfare employees and court employees in identifying, documenting,
			 educating, and counseling children being provided services by the agencies who
			 are at risk of becoming a victim of trafficking (as defined in section 103(14)
			 of the Trafficking Victims Protection Act of 2000) or who are human trafficking
			 victims who may need to be in the care of the child welfare system. The
			 guidelines should also include tips on how the child welfare employee can
			 effectively engage, educate, and support the parents of such a child victims,
			 if appropriate.
			(b)Best practices
			 toolkitThe Secretary of
			 Health and Human Services shall develop and publish guidelines that contain
			 recommendations on how State child welfare agencies may prevent children from
			 becoming a victim of trafficking (as defined in section 103(14) of the
			 Trafficking Victims Protection Act of 2000), which should include advice on how
			 State and local law enforcement agencies may collaborate proactively with
			 non-profit organizations on how to manage cases involving a child who is such a
			 victim. In developing the best practices toolkit, the Secretary of Health and
			 Human Services is encouraged to utilize multi-disciplinary research,
			 peer-reviewed research, evidence-based treatments and programs, and input from
			 child welfare agencies that have developed human trafficking specific programs,
			 and to consult appropriate agencies throughout the Federal Government such as
			 the Federal Bureau of Investigation and the Trafficking in Persons Office of
			 the Department of State. The Secretary of Health and Human Services should also
			 consider how the Department of Health and Human Services can best provide
			 support to monitor and evaluate existing and related programs at State and
			 county agencies and outline these support mechanisms in the best practices
			 toolkit.
			(c)Residential safe
			 havensThe Secretary of
			 Health and Human Services shall draft recommendations for State child welfare
			 agencies on how to best update licensing requirements for child-care
			 institutions so that specialized, long-term residential facilities or safe
			 havens serving children who are human trafficking victims can qualify as
			 child-care institutions under part E of title IV of the Social Security Act, so
			 that such children who are in the care of the State may receive the best care
			 and services possible.
			(d)Streamline data
			 collection and reportingSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that—
							(A)the records of the agency classify each
				child to whom the agency is providing child welfare services and whom the
				agency has identified as being a victim of trafficking (as defined in section
				103(14) of the Trafficking Victims Protection Act of 2000), as a child
				trafficking victim, and specify the reasons why the child is so
				classified;
							(B)each report submitted by the agency to the
				data collection system established under section 479 includes information on
				each child so classified; and
							(C)the agency shall report the identity of
				each child to whom the agency is providing child welfare services and who is
				missing or has been abducted, immediately to appropriate law enforcement
				agencies for entry into the National Crime Information Center
				database.
							.
				(e)Documentation of
			 child safety and related specialized servicesSection 475(1) of such Act (42 U.S.C.
			 675(1)) is amended by adding at the end the following:
				
					(H)In the case of a child classified by the
				State agency as a victim of trafficking (as defined in section 103(14) of the
				Trafficking Victims Protection Act of 2000), a documentation of the measures
				taken to ensure the safety of the child in the placement and of the extent to
				which the child is receiving services designed specifically to meet the needs
				of trafficked children, such as intensive case management, mental health
				counseling, security services, language, and cultural
				competency.
					.
			(f)Extend services
			 for trafficked youth to age 21Section 477(a) of such Act (42 U.S.C.
			 677(a)) is amended—
				(1)by striking
			 and at the end of paragraph (6);
				(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(8)to ensure that each child in foster care
				and each former foster care recipient who is a victim of trafficking (as
				defined in section 103(14) of the Trafficking Victims Protection Act of 2000)
				is able to access the services described in section 475(1)(H) of this Act until
				the child attains 21 years of
				age.
						.
				(g)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this section, this
			 section and the amendments made by this section shall take effect on January 1,
			 2012.
				(2)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this section, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
				3.Provision of
			 services by child welfare agencies to prevent human trafficking of children,
			 and to serve the needs of children who are victims of human
			 traffickingSection 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)), as amended by section 2(d) of this
			 Act, is amended—
			(1)by striking
			 and at the end of paragraph (33);
			(2)by striking the
			 period at the end of paragraph (34) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(35)not later than January 1, 2013, describes
				the practices and future plans of the State child welfare agency regarding the
				human trafficking and commercial sexual exploitation of foreign, United States
				citizen, and legal resident children, including—
						(A)collaborations
				with local and State agencies and nonprofit organizations to identify and care
				for children believed or confirmed to be, or at-risk of becoming victims of a
				severe form of human trafficking;
						(B)training for the
				child welfare employees who are likely to come into contact with child victims
				of human trafficking;
						(C)jurisdictional
				limits and other issues that hinder State child welfare response to aid child
				victims of human trafficking;
						(D)data collection
				regarding children identified by child welfare services as victims of
				trafficking and, if known, the relationship between the child and the
				exploiter; and
						(E)prevention
				education to families and at-risk children, including runaway and homeless
				youth, regarding human trafficking and commercial sexual
				exploitation.
						.
			
